     Case 3:18-cv-00315-M Document 24 Filed 03/04/19                Page 1 of 2 PageID 132


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

HARSHAL RAVAL,                                  §
                                                §
        Plaintiff                               §
                                                §
v.                                              §             Civil Action No. 3:18-cv-00315-M
                                                §
CAFÉ ISTANBUL INC., NEW CAFÉ                    §
ISTANBUL INC., CAFÉ ISTANBUL                    §
LEGACY INC., and EROL GIRGIN,                   §
                                                §
        Defendants.                             §


     REPLY IN SUPPORT OF DEFENDANTS’ MOTION FOR MODIFICATION OF
                          SCHEDULING ORDER


        Defendants Café Istanbul Inc., New Café Istanbul Inc., Café Istanbul Legacy Inc., and Erol

Girgin file this Reply in Support of its Motion for Modification of Scheduling Order only to

respond to two specific issues addressed in Plaintiff’s Response:

        1.     Plaintiff asks the Court to order the parties to confer on and file a second Joint

Report regarding the parties’ settlement discussions in this matter by April 11, 2019. Defendants

have no objection to submitting a second Joint Report by that date, if the Court believes one is

necessary. The discussions between counsel leading up to the filing of Defendants’ Motion for

Modification of Scheduling Order centered around Plaintiff’s request for a second Joint Report to

be filed in mid-March before Defendants would have gained additional information regarding the

merits and substance of Plaintiff’s claims by way of written or oral discovery. However, now that

Defendants have served written discovery, responses to which are due on March 25, 2019, a second

Joint Report by April 11, 2019, is much more reasonable.




REPLY IN SUPPORT OF DEFENDANTS’ MOTION FOR MODIFICATION OF SCHEDULING ORDER
                                                                       PAGE 1
   Case 3:18-cv-00315-M Document 24 Filed 03/04/19                Page 2 of 2 PageID 133


       2.      While Defendants have no objection to mediation conceptually, Defendants do

object to incurring the expense of mediation considering their limited financial means (and desire

to conserve resources) and the unlikelihood of this case settling, considering Plaintiff’s current

monetary demand. However, per Plaintiff’s suggestion, Defendants would welcome a Court-

ordered, half-day mediation with a U.S. Magistrate Judge.

                                             Respectfully submitted,

                                             /s/ Collin K. Brodrick
                                             Collin K. Brodrick
                                             Texas Bar No. 24087212
                                             collin.brodrick@ogletree.com
                                             OGLETREE, DEAKINS, NASH, SMOAK
                                             & STEWART, P.C.
                                             Preston Commons
                                             8117 Preston Road, Suite 500
                                             Dallas, Texas 75225
                                             Telephone: 214-987-3800
                                             Facsimile: 214-987-3926
                                             ATTORNEY FOR DEFENDANTS

                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was served upon all
counsel of record via the Court’s CM/ECF system on March 4, 2019, including the following
counsel of record for Plaintiff:

       Shana Khader
       Anna Bocchini
       EQUAL JUSTICE CENTER
       1250 West Mockingbird Lane, Suite 455
       Dallas, Texas 75247
       Tel.: (469) 228-4226, ext. 302
       Fax: (469) 941-0861
       skhader@equaljusticecenter.org
       abocchini@equaljusticecenter.org

                                             /s/ Collin K. Brodrick
                                             Collin K. Brodrick

                                                                                         37623921.1




REPLY IN SUPPORT OF DEFENDANTS’ MOTION FOR MODIFICATION OF SCHEDULING ORDER
                                                                       PAGE 2
